Exhibit 10.09

AMENDMENT NO. 1 TO

STOCK PURCHASE AGREEMENT

This AMENDMENT NO. 1 (this “Amendment”), dated as of February 14, 2014, [***],
dated as of January 29, 2014 (the “Agreement”), by and between Xenetic
Biosciences, Inc., a Nevada corporation (the “Company”), and Baxter Healthcare
SA (the “Investor”).

WHEREAS, the Company and the [***] desire to modify the definition of “[***]” in
the Agreement in order to ensure that the [***] subject to the [***] properly
measured; and

WHEREAS, capitalized terms used but not otherwise defined in this Amendment
shall have the meanings assigned to them in the Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

  1. Definition of Measurement Period.

The definition of [***] in Section 4(d) of the Agreement is hereby amended to
mean the period from (i) [***] on the date of the Agreement to (ii) [***]
following the date thereof.

 

  2. General Provisions.

(a) Counterparts. This Amendment may be executed in multiple counterparts
(including by means of telecopied signature pages or signature pages in “.pdf”,
“.tif” or similar format sent as an attachment to an electronic mail message),
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

(b) Choice of Law. The construction, validity and interpretation of this
Amendment will be governed by and construed in accordance with the internal
[***], without giving effect to principles of conflicts of laws or choice of law
of [***] or any other jurisdiction which would result in the application of the
law of any jurisdiction other than the [***].

(c) Entire Agreement. The Agreement, as amended by this Amendment, contains the
complete agreement among the parties hereto and supersedes any prior
understanding, agreement or representation by or among the parties hereto,
written or oral, that may have related to the subject matter hereof in any way.
Other than as specifically amended by the terms hereof, the Agreement remains in
full force and effect.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

 

THE COMPANY: XENETIC BIOSCIENCES, INC. By:  

/s/ M. Scott Maguire

  Name:   M. Scott Maguire   Title:   CEO INVESTOR: BAXTER HEALTHCARE SA By:  

 

  Name:     Title:   By:  

 

  Name:     Title:  